ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_08_FR.txt. 157

OPINION DISSIDENTE DE M. MOROZOV
[Traduction]

J'ai voté en faveur du paragraphe 1 du dispositif de l’arrêt, où la Cour
«dit qu’elle est compétente pour connaître de l'appel de l'Inde». J’ai
voté contre le paragraphe 2 de l'arrêt, où la Cour « déclare que le Conseil
de l'Organisation de l'aviation civile internationale est compétent pour
connaître de la requête et de la plainte dont le Gouvernement pakistanais
l’a saisi le 3 mars 1971 et rejette en conséquence l'appel interjeté devant
elle par le Gouvernement indien contre la décision par laquelle le Conseil
s’est déclaré compétent sur ces demandes ».

Les raisons de mon attitude sont les suivantes:

A mon avis, l'arrêt présentement rendu par la Cour internationale de
Justice, qui statue comme juridiction d’appel pour la première fois de son
histoire, crée un précédent trompeur et fâcheux pour l’activité future de la
Cour dans ce domaine.

L'arrêt ne tient aucun compte des violations de la Convention relative
à l’aviation civile internationale du 7 décembre 1944, de l’Accord relatif
au transit des services aériens internationaux de la même date, du Règle-
ment pour la solution des différends et du règlement intérieur du Conseil
de l'OACT, que le Conseil a commises en délibérant sur la question de sa
compétence dans l'affaire Pakistan c. Inde.

Etant donné que le Conseil de l'O ACT examinait lui aussi la question de
sa compétence pour la première fois de son histoire, méconnaître ainsi
ces violations risquerait de créer un précédent trompeur et fâcheux pour
l’activité future du Conseil statuant comme organe judiciaire chargé de la
solution pacifique des différends entre les Etats membres de l'OACT.

A la séance du 29 juillet 1971, le Conseil de l'OACT a achevé les débats
relatifs à la question de sa compétence en procédant à un scrutin dans des
conditions irrégulières sur certaines questions que son président avait
formulées; mais, comme on le verra plus loin, aucun projet de décision
n'était en réalité mis aux voix. Le Conseil de l'OACI n'a donc jamais rendu
de décision écrite susceptible de révéler en vertu de quelle justification et de
quels motifs son président, à la séance du 29 juillet 1971, a déclaré que le
Conseil était compétent pour connaître de la requête et de la plainte.

Cela étant, une seule possibilité s’ouvrait à la Cour: renvoyer l'affaire
devant le Conseil de l'OACI pour qu'il examine et tranche une nouvelle fois
la question de sa compétence conformément aux dispositions de la Conven-
tion de Chicago, de l'Accord de transit, du Règlement pour la solution des

115
CONSEIL DE L’OACI (OP. DISS. MOROZOV) 158

différends adopté par le Conseil lui-même et de son règlement intérieur.

Au lieu d'agir ainsi et malgré l'absence de tout argument ou motif par
lequel le Conseil de l'OACT aurait pu fournir à une juridiction d’appel
les éléments nécessaires pour exercer son pouvoir de contrôle, la Cour,
en rendant le présent arrêt, s'est comportée en réalité comme si elle était
le Conseil de l'OACT lui-même; elle a abordé un certain nombre de pro-
blèmes relatifs au fond de l'affaire, qui se rattachaient étroitement à la
question de la compétence du Conseil.

I! faut souligner que plusieurs de ces problèmes se rapportaient, dans
une certaine mesure, à la solution de la question de là compétence de
l'OACI, mais ce que je veux dire, c'est que ces problèmes doivent être
examinés dès le départ et en tout premier lieu par le Conseil de l'OACI lui-
même. Il n'appartient pas à une juridiction d'appel d'assumer le rôle qui
appartient en propre à la juridiction inférieure.

La conception que la Cour se fait de son rôle de juridiction d’appel
est empreinte aussi d’un certain illogisme. Les paragraphes 44 et 45 de
l'arrêt rappellent que, selon l'Inde, la décision par laquelle le Conseil s’est
déclaré compétent a été viciée par diverses irrégularités de procédure et
devrait donc être déclarée nulle et de nul effet. Mais la Cour n'évoque
cette question que pour dire qu’elle «ne pense pas qu’il soit nécessaire ni
même opportun d'examiner ce point en détail », ce qui ne l'empêche pas de
conclure, dans la même phrase, que «les irrégularités alléguées ne consti-
tuent pas une atteinte fondamentale aux exigences d’une bonne procédure »
(les italiques sont de nous). Elle parvient à cette conclusion sans même
essayer d'examiner point par point les arguments présentés par l'Inde à
ce sujet et sans énumérer les irrégularités dont l'Inde fait état. La Cour a
été réduite à ce procédé parce qu'elle se heurtait au fait que l'accumulation
quantitative des irrégularités a eu un effet qualitatif, de sorte que toutes
les délibérations du Conseil sur la question de sa compétence s'en sont
trouvées faussées.

Les phrases figurant dans l'arrêt: « Dans la présente instance, sa tâche
{la tâche de la Cour] est de dire si le Conseil est compétent en l'espèce.
C'est là une question juridique objective dont la réponse ne saurait
dépendre de ce qui s'est passé devant le Conseil», n’ajoutent rien aux
arguments présentés précédemment par la Cour. Pour moi, ce n’est pas
une analyse juridique correcte du rôle d’une juridiction d’appel, mais une
preuve supplémentaire de ce que f'instance supérieure essaie d'assumer
elle-même les fonctions qui appartiennent en propre à la juridiction
inférieure.

Vient ensuite cette affirmation: « Puisque la Cour conclut à la compétence
du Conseil, les irrégularités de procédure, à les supposer vérifiées, auront
pour seul résultat qu'il sera parvenu à la décision qui convient d’une
manière erronée: il aura tout de même abouti au bon résultat.» (Les
italiques sont de nous.)

La première partie de cette déclaration montre que l’arrêt ne peut nier
qu'il y ait eu en fait certaines «irrégularités», mais n’en a pas tenu

116
CONSEIL DE L'OACI (OP. DISS. MOROZOV) 159

compte, qu'il part à tort de l’hypothèse que la Cour peut se substituer au
Conseil lui-même dans le rôle propre à celui-ci. Aussi, en dernière analyse,
l'unique motif fourni parlarrét pour expliquer que la Cour n'ait pas
examiné en détail la question des irrégularités est la même hypothèse
fallacieuse et qui suppose le problème résolu. La fin du paragraphe où il
est dit que le Conseil «sera parvenu à la décision qui convient d’une
manière erronée » mais qu'il «aura tout de même abouti au bon résultat »
se rapproche trop de «la fin justifie les moyens » pour que ce soit là un
argument juridique qui convienne à un tribunal. En réalité, aucune
décision judiciaire correcte ne peut jamais être prise d’une manière erronée.
Il n'est pas possible de faire une pareille distinction entre la conclusion à
laquelle on parvient, la façon dont on y parvient et la forme qu’elle revêt ;
comme je l’ai déjà rappelé, aucune décision valable du Conseil, susceptible
d’être portée en appel devant la Cour, n’a jamais pris forme.

Je regrette de dire que l'effet pratique du passage que je viens de citer
pourrait être d'encourager le Conseil de l'OACI à employer de nouveau,
pour examiner sa compétence, toutes les mauvaises méthodes de délibé-
ration que l’Inde a justement critiquées et 4 affaiblir ainsi les garanties
que donnent aux Etats membres l’article 84 de la Convention de Chicago,
le Règlement pour la solution des différends et le règlement intérieur du
Conseil.

Point n’est besoin d’ajouter que la dernière phrase du paragraphe 45
de l'arrêt, ainsi rédigée: « Si en revanche la Cour s'était prononcée contre
la compétence du Conseil, cela aurait infirmé la décision du Conseil de se
déclarer compétent, même en l’absence de toute irrégularité» n’ajoute
rien non plus aux arguments que la Cour a déjà présentés, parce qu'elle
repose en fait sur la même hypothèse inexacte que c’est la juridiction d'appel
et non l'instance inférieure qui devrait régler d’abord la question et
adopter une décision écrite dûment motivée.

Je regrette de dire que le Conseil de l'OACI pourrait considérer que la
démarche suivie par la Cour dans son arrêt préjuge dans une certaine
mesure diverses questions sur lesquelles le Conseil sera appelé à statuer
plus tard.

Il n’est pas nécessaire de relater en détail ce qui s’est passé à la séance
du Conseil de l'OACI du 29 juillet 1971. Qu'il suffise de mentionner les
violations les plus importantes des textes applicables qui ont été commises
par le Conseil au cours de ses débats sur la question de sa compétence.

A ce propos, il y a lieu de rappeler certaines dispositions de la Con-
vention de Chicago de 1944 et de ses annexes ainsi que du règlement
intérieur du Conseil.

L'article 51 de la Convention de Chicago, qui énumère les pouvoirs
du président du Conseil, ne lui attribue pas celui de soumettre son
propre projet de décision au vote du Conseil.

Le droit de présenter un projet de décision appartient aux membres

117
CONSEIL DE L'OACI (OP. DISS. MOROZOV) 160

du Conseil et à eux seuls. C'est ce que confirment les règles 41 et 46 du
règlement intérieur de l'OACI:

« Tout membre du Conseil peut déposer une motion ou un amen-
dement à une motion, sous réserve de l'application des règles
suivantes:

1. ... aucune motion ni aucun amendement ne peut être discuté
tant qu'il n'a pas été appuyé... » (règle 41, par. 1);

«aucune motion ni aucun amendement ne peut être mis aux voix
tant qu'il n’a pas été appuyé » (règle 46).

Dans les comptes rendus de la séance du 29 juillet 1971, on ne trouve
pas trace d’un projet de décision sur la question de compétence dont le
Conseil aurait été saisi par l'un quelconque de ses membres. C'est le
président du Conseil qui, contrairement aux dispositions des règles 41
et 46, a conçu et présenté oralement les motions qui ont été ultérieure-
ment mises aux voix lors de cette séance.

Toutes les motions étaient présentées sous forme négative, à savoir:

« i) Le Conseil n'a pas compétence pour connaître du désaccord
exposé dans la requête du Pakistan en ce qui concerne la Con-
vention relative à l'aviation civile internationale.

ii) Le Conseil n’a pas compétence pour connaître du désaccord
exposé dans la requête du Pakistan en ce qui concerne l’ Accord
relatif au transit des services aériens internationaux.

iv) Le Conseil n'a pas compétence pour connaître de la plainte
du Pakistan. » (Procès-verbal, questions débattues et décisions
prises, par. 2.)

Il convient d'observer que la procédure de vote définie par le président
du Conseil était à tel point faussée que « ceux qui estiment que le Conseil
n'est pas compétent doivent dire « oui», ceux qui estiment que le Conseil est
compétent doivent dire « non » (procès-verbal de la séance du Conseil du 29
juillet 1971, mémoire du Gouvernement indien, annexe E, e), Débat, par.
87).

Il est clair que la mise en œuvre de cette curieuse procédure pouvait
faire obstacle à l'application correcte de la disposition de la Convention
de Chicago qui indique la majorité statutairement requise pour l'adoption
des décisions du Conseil.

De même, au moment du vote sur la cause n° 2 (par. 135 à 139 du
procès-verbal de la séance du Conseil du 29 juillet 1971), le président
a déclaré: «Je demanderai aux Etats qui estiment que le Conseil n'est
pas compétent pour connaître de la plainte du Pakistan de le faire savoir
en disant « oui » et à ceux qui rejettent cette thèse de dire «non », tout comme
dans le vote qui a eu lieu précédemment ».

La majorité statutairement requise pour l'adoption de toute décision
du Conseil était évidemment de 14 voix (art. 52 de la Convention de

118
CONSEIL DE L'OACI (OP. DISS. MOROZOV) 161

Chicago). A la séance du 29 juillet 1971, le président a annoncé à propos
de la cause n° 2: «Il y a eu une voix pour, 13 voix contre et 3 abstentions »
(procès-verbal, par. 137; les italiques sont de nous).

Le président a ensuite annoncé: «l'affirmation que le Conseil n'est pas
compétent n’a pas été admise. Nous sommes donc revenus à la situation
antérieure. En d'autres termes, nous continuons à considérer que le
Conseil est compétent... »

Il faut souligner que le président du Conseil a aussi déclaré que la
procédure adoptée «s'applique à cette cause et s appliquerait, évidemment,
au fond d'une cause future » (procès-verbal, par. 66).

Il convient de rappeler que la protestation du représentant de l'Inde
contre cette procédure a été rejetée par le président, au motif que «le
Conseil avait agi jusqu’à présent dans l'hypothèse qu'il était compétent,
que l'Inde avait contesté sa compétence et qu'il appartenait par con-
séquent au Conseil de rendre une décision sur cette contestation... ».
Certains représentants ont appuyé la formulation du président, en
affirmant que le vote avait pour but de déterminer si la contestation
était appuyée ef non si le Conseil était compétent (les italiques sont de
nous), (Procès-verbal de la séance du Conseil, 29 juillet 1971, questions
débattues et décisions prises, par. 2.)

Les arguments employés par le président pour tenter de justifier cette
procédure, à savoir qu'une «exception» opposée à la compétence qu'il
s’agit de déterminer doit être considérée comme une «contestation »,
sont inacceptables et son affirmation selon laquelle le Conseil avait agi
auparavant dans l'hypothèse qu'il était compétent n'est corroborée par
rien dans les procès-verbaux.

Logiquement, cette affirmation doit signifier que la décision relative
à « l'hypothèse » dont il s’agit avait été adoptée à quelque date antérieure.
Or, dans les procès-verbaux du Conseil on ne trouve pas trace de l’adop-
tion d'une telle « hypothèse » sous forme d'une décision qu’aurait prise
le Conseil.

Le fait que le 8 avril 1971 le Conseil avait pris une décision fixant un
délai pour le dépôt du contre-mémoire de l'Inde a été mentionné à ce
propos (procès-verbal, par. 67). Cependant, on ne peut voir là une
affirmation de sa compétence par le Conseil, car il s'agissait d’un acte
de procédure des plus usuels, qu’un organe judiciaire ne saurait con-
sidérer comme équivalant à une décision préliminaire en faveur de la
compétence. Le Règlement pour la solution des différends prévoit une
procédure spéciale pour l'examen des questions de compétence. L'article
5 de ce règlement dispose:

«1) Le défendeur qui excipe de l'incompétence du Conseil à
connaître de l’affaire soumise par le demandeur, doit soulever une
exception préliminaire motivée.

4) Si une exception préliminaire est soulevée, le Conseil, après
avoir entendu les parties, rend une décision sur cette question pré-

119
CONSEIL DE L'OACI (OP. DISS. MOROZOV) 162

judicielle, avant toute autre mesure à prendre en vertu du présent
Réglement. » (Les italiques sont de nous.)

Ainsi, une exception préliminaire d’incompétence ne constitue qu’un
point de départ de la procédure spéciale qui doit s'achever par une décision
rendue sur la question. Il est incontestable que le mot «question », utilisé
à l’article 5, signifie la question de savoir si le Conseil est compétent.

En outre, le mot «décision » à l’article 5 a le même sens que le mot
«décision » à l’article 15 du règlement. Il est inconcevable que l’article 15
concerne uniquement la décision définitive sur le fond du différend et
non la décision sur la question de compétence. C’est pourquoi la décision
rendue sur la question de compétence doit comporter les éléments
indiqués à Particle 15.

A ce propos, je voudrais me référer à la conclusion à laquelle aboutit
le paragraphe 18 de l’arrêt:

«En conséquence, la Cour estime qu’aux fins des clauses juri-
dictionnelles des Traités il ne convient pas de faire de distinction
entre les décisions définitives du Conseil sur sa compétence et ses
décisions définitives sur le fond. »

Ce que je voudrais souligner ici, c’est que la décision que le Conseil
doit prendre en vertu de l’article 5 après avoir entendu les parties doit
comporter tous les éléments énumérés à l’article 15, c’est-à-dire que
notamment:

«2) La décision du Conseil est formulée par écrit et contient:

iv) un résumé de la procédure;
v) les conclusions motivées du Conseil;

vii) un exposé des votes en Conseil, indiquant si les conclusions
ont été unanimes ou votées à la majorité, et mentionnant dans
ce dernier cas le nombre des membres du Conseil qui ont voté
en faveur de ces conclusions ainsi que le nombre de ceux qui
ont voté contre elles ou se sont abstenus.

4) Le Conseil rend sa décision au cours d’une séance convoquée
spécialement à cet effet et qui a lieu aussitôt que possible après
la fin de la procédure. »

Au lieu de suivre cette procédure normale, le Conseil de l'OACI a en
réalité donné à entendre que le «résultat » de sa séance du 29 juitlet1971,
sous la forme du scrutin qui y était intervenu, devait être considéré
comme remplaçant la décision qu'il incombait au Conseil de prendre.

Il y a lieu d’observer que le mot «décision », employé à l’article 5 du
règlement, n'est pas l’équivalent du mot «vote», de même que le mot

120
CONSEIL DE L’OACI (OP. DISS. MOROZOV) 163

«question », qui figure dans le même article, n’est pas Péquivalent du
mot «exception ».

Un projet de décision du Conseil ne peut étre considéré comme la
décision qu’à l’issue du scrutin, mais le scrutin n’aboutit à une décision
(au sens de l’article 5, rapproché de l’article 15 du règlement) que si un
projet de décision (écrit) proposé par un ou plusieurs membres du
Conseil, a été mis aux voix.

Dans l'affaire Pakistan c. Inde devant le Conseil de POACI, si un ou
plusieurs membres du Conseil estimaient que celui-ci était compétent,
ils devaient présenter un projet approprié. Ce n’est qu’un tel projet (ou
évidemment le projet de toute autre espèce de décision) que le président
du Conseil avait le droit de mettre aux voix.

L'absence de motifs dans la décision constituait aussi une violation du
règlement. Certes, on pourrait soutenir qu’il est permis de considérer
les déclarations faites au cours des débats comme des motifs. Pourtant,
quiconque lit ces déclarations doit bien constater qu’elles se contre-
disaient et s’excluaient mutuellement et ne pouvaient donc guère servir
de base à un exposé des motifs du Conseil pris comme un tout.

A ce propos, je voudrais me reporter à ce que l’on peut lire au para-
graphe 18, alinéa c/, de l'arrêt:

« D'autre part, de nombreuses affaires portées devant la Cour ont
montré que, si une décision sur la compétence ne peut jamais régler
directement un point de fond, il n'en est pas moins possible que les
questions auxquelles elle touche ne puissent être dissociées du fond.
Il arrive souvent qu'une décision sur la compétence dcive aborder le
fond ou du moins comporter un certain examen du fond. » (Les italiques
sont de nous.)

Cette affirmation est exacte, mais malheureusement le raisonnement
suivi par l'arrêt dans la partie intitulée « Compétence du Conseil de
OACI pour connaître du fond de l'affaire» ne s'y conforme pas.
Logiquement, des dispositions qui s'appliquent au délibéré sur la com-
pétence devant la juridiction d’appel doivent être pareillement observées
par la juridiction inférieure quand elle examine sa compétence,

Je ne saurais donc appuyer le paragraphe 2 du dispositif de l'arrêt;
j'ai tenu à dire pourquoi dans cette opinion dissidente car, dans mon
esprit, les questions sur lesquelles j'ai attiré l'attention présentent de
l'importance à la fois pour statuer en la présente affaire et pour qu’à
l'avenir le Conseil de l'OACI respecte dûment les dispositions de la
Convention de Chicago, de l'Accord de transit, de son propre règlement
intérieur et du Règlement pour la solution des différends: il le faut en
effet si l’on veut que l’activité judiciaire du Conseil inspire confiance
comme mode de règlement pacifique des différends entre les Etats
membres de l'OACT.

{ Signé) Platon Morozov.

121
